Opinion by
Trexler, J.,
The plaintiffs sue for the recovery of the amount paid on the purchase price of an automobile. The defendant *526raises tbe question that tbe statement filed by tbe plaintiffs presents no cause of action. Tbe allegations contained in tbe plaintiffs’ statement are briefly as follows:
That they went to tbe place of business of tbe Gorson Automobile Company to buy an autotruck for tbe purposes wbicb were made known to tbe Gorson company or its agents; that tbe sum of $1,000 was tbe price fixed for tbe truck and upon this, they paid tbe sum of $300 and were told by tbe Gorson company that tbe balance could be paid in installments to suit tbeir convenience; that they were then taken to make tbe necessary arrangements for tbe sale to tbe defendant, tbe Auto Security Company. To its president, tbey expressed tbeir desire to purchase tbe autotruck and an authorized agent of tbe defendant promised, agreed and guaranteed on behalf of tbe defendant that tbe autotruck, tbe one in question, was fit for tbe purposes of tbe plaintiffs and in good condition and repair. Tbe price was fixed at $1,067.75, and tbe balance was to be paid in installments of $15 per week for forty-six weeks, and $10 for tbe forty-seventh week. Tbe defendant then requested tbe plaintiffs to sign a written agreement wbicb tbe defendant represented to be tbe same as the verbal agreement and tbe plaintiffs being ignorant of legal terms and phraseology, solely depending upon tbe promises of tbe defendant, signed tbe agreement, being further advised by tbe defendant that tbe paper must be executed in order to show ownership in tbe car; that instead of being a paper of tbe kind indicated, it was what is commonly known as a bailment lease. They afterwards found that tbe autotruck was useless and unfit for the' purposes intended, and they notified tbe defendant to that effect and asked them to place the same in good condition, and fit for tbeir purposes. Instead of doing that, tbe defendant seized tbe autotruck and took tbe same out of the possession of the plaintiff by a writ of replevin. The plaintiffs demand tbe sum of $367.75 *527being the money paid by them. A copy of the lease is attached to the plaintiffs’ statement.
It is alleged that the plaintiffs should have read the written contract before sighing; that the agreement constitutes the entire contract between the parties and this is distinctly expressed, and that the plaintiffs in the same writing state that they have thoroughly examined the car, and have been advised that the Auto Security Company has no connection with any automobile company or concern.
The question presented is not without difficulty and we are not aided by any opinion by the lower court. We, however, think that the plaintiffs show a sufficient state of facts to warrant the matter to be submitted to a jury. The failure of the plaintiff to read the lease was induced by acts on the part of the defendant which if they are true amount to fraud. They were imposed upon as to what the contract contained when they signed it. Without wishing to pass any strictures on this defendant we cannot close our eyes to the fact that the aid of the courts has often been invoked in the enforcement of unconscionable contracts procured by fraud, and we do not feel constrained to go farther than we must in preserving the sanctity of such agreements. The allegation here is, that the defendant was cognizant of the acts of the Gorson Automobile Company and that the two were acting in conjunction; that the Gorson company assumed the completion of the contract of sale and that it guaranteed the car. There was a total failure of consideration when the truck proved to be useless for the purposes for which it was purchased. The fact that the plaintiffs signed a paper in which they state that there was no connection between the two companies proves nothing. Whether there was a' connection between the two companies and they acted together in the matter is a question of fact, and we do not think the previous declaration of the plaintiff proved anything in this regard. We assume that the plaintiffs will be able to prove what *528they allege, and our remarks are premised upon that assumption. An entirely different state of affairs may appear at the trial.
The case resembles that of Land v. Automobile Finance Company, 73 Pa. Superior Ct. 116, in which our Brother Head said, “All of the circumstances surrounding this transaction seem to invite an investigation of it by a court and jury if the object of a trial be to endeavor to do justice between the parties.”
The judgment is reversed with a procedendo.